Citation Nr: 1244418	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or secondary to diabetes mellitus.

3.  Entitlement to service connection for an eye disability, including glaucoma and retinopathy, to include as due to exposure to herbicides or secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to March 1978.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claims were remanded by the Board for additional development in February 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus that is attributable to active service, including exposure to herbicides in service.

2.  The Veteran does not have hypertension that is attributable to active service, including exposure to herbicides in service or was caused or made worse by a service-connected disability.

3.  The Veteran does not have an eye disability, to include glaucoma or retinopathy, that is attributable to active service, including exposure to herbicides in service or was caused or made worse by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active service, including exposure to herbicides and hypertension is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  The Veteran does not have glaucoma and retinopathy that is the result of disease or injury incurred in or aggravated during active service, including exposure to herbicides and glaucoma and retinopathy are not proximately due to, the result of, or aggravated by a service-connected disability.   38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2008, September 2008, February 2012, May 2012, and July 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection on appeal, the record is devoid of any competent lay or medical evidence that the disabilities are the result of a disease or injury incurred in or aggravated by active service.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported a continuity of the symptoms of his claimed disabilities since separation.  Instead, he has asserted a relationship between his claimed disabilities and his service which is outside his competence as a layperson.  Moreover, the Veteran has not submitted competent evidence to support his blanket assertions in that regard.  Therefore, the Board finds that examinations are not necessary in this case because the competent evidence of record does not indicate a relationship between the current disabilities and service.

The Board also finds that all of the other duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2012).  

VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006).

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service separation document for his period of service from June 1962 to March 1968 show that the Veteran had foreign or sea service for three years, eight months, and twenty-four days.  The document shows that the Veteran's related civilian occupation was noted to be a second steward.  The Veteran received the Vietnam Service Medal for that period of service.  Service personnel records show that that Veteran served aboard the USS Betelgeuse from November 1960 to May 1962; he served aboard the USS Breckinridge from May 1963 to November 1964; and he served aboard the USS Bellatrix from April 1965 to June 1965.  The records do not reference any service on land in the Republic of Vietnam.

A VA Form 21-6789 dated in October 2008 shows that a PIES response states that the Veteran's ship was in the waters off of Vietnam.  

Diabetes Mellitus

The Veteran claims that he is entitled to service connection for diabetes mellitus because he served in the waters off Vietnam and was exposed to herbicides while serving aboard the USS Bellatrix and the USS Forrestal.  

The Veteran's service medical records show that tests for sugar (diabetes) were negative at medical examinations dated in June 1958, June 1962, February 1968, November 1973, September 1976, and November 1977.  The records do not show any treatment for diabetes during the Veteran's service.  

No records were available from the North Florida/South Georgia VA Health Care System.  

Outpatient treatment reports from the Naval Hospital of Jacksonville dated from February 1992 to April 2006 include laboratory results which show that the Veteran's glucose levels were elevated as early as February 1992.  A diagnosis of diabetes was noted in April 2006.   

Private treatment reports from Family Care Partners dated from April 2004 to July 2008 show that in January 2007 the Veteran was diagnosed with non-insulin dependent diabetes mellitus, type II.  The onset was noted to have been gradual.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus, including as due to exposure to herbicides.

As an initial matter, the Board notes that the Veteran's period of active service did not include service in country in Vietnam during the period in which exposure to herbicides is presumed.  

The Veteran's service personnel records show service aboard several naval vessels during the period in which exposure to herbicides is presumed.  A PIES response was noted to indicate that the ship upon which the Veteran served was in the waters of Vietnam.  The Veteran has not maintained that he served on land in Vietnam and the record does not substantiate such a finding.  Therefore, the Veteran is considered to not have served in the Republic of Vietnam during the period for which the presumption of exposure to herbicides attaches.  There are no findings in the record that suggest service in Vietnam, to include duty on inland waterways. 

In light of the requirement that a Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that presumptive service connection based on exposure to herbicides is not warranted.  Haas v. Peake, 525 F.3d 1168 (2008).

The Board has also determined that service connection for diabetes mellitus is not warranted on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's diabetes mellitus and his period of active service.  The earliest medical evidence of a diagnosis of diabetes mellitus was in April 2006 when the Veteran was diagnosed with diabetes mellitus at the Naval Hospital of Jacksonville.  Even assuming that the elevated glucose levels noted in February 1992 were indicative of a diagnosis of diabetes mellitus, the earliest indication of elevated glucose levels came more than fourteen years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first indication of elevated glucose levels is also evidence that weighs against the Veteran's claim. 

The evidence does not reveal a showing of a relationship of the Veteran's diabetes mellitus and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's diabetes mellitus is related to his period of service or manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).  

Although the Veteran contends that he has diabetes mellitus related to his active service, specifically to exposure to herbicides in service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of diabetes because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his diabetes mellitus being related to exposure to herbicides in service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had diabetes mellitus during service and the file does not contain competent evidence linking diabetes mellitus to service, including exposure to herbicides.  There is also no lay evidence of any continuity of symptomatology between active service and the Veteran's current diagnosis.  In addition, diabetes mellitus is not shown to have manifested to a compensable degree within one year following separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

Hypertension and Eye Disability

The Veteran claims that he has hypertension and eye disabilities either related to service, including exposure to herbicides, or secondary to diabetes mellitus.  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's service medical records does not show any complaints, findings, or treatment for elevated blood pressure or any eye disability.  Clinical evaluations of the Veteran's eyes were normal at examinations dated in June 1958, June 1962, February 1968, November 1973, September 1976, and November 1977.  Those examinations indicate that the Veteran's systolic pressure was no higher than 140 (in June 1958) and his diastolic pressure was no higher than 82 (in June 1962).   

Private treatment reports from Family Care Partners dated from April 2004 to July 2008 show a diagnosis of hypertension and diabetes with ophthalmic manifestations in January 2007.  

Private treatment reports from Hanna Eye Care dated from August 2000 to April 2012 show a diagnosis of background diabetic retinopathy in February 2007.  

Outpatient treatment reports from Jacksonville Naval Hospital do not show any reference to hypertension or any eye disorders.  An undated Adult Preventative and Chronic Care Flowsheet shows that the Veteran's medications included metroprolol tartrate, a beta blocker used to treat hypertension with an expiration date of May 2012.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension or an eye disability, including as due to exposure to herbicides or as secondary to a service-connected disability.

The Veteran's period of active service did not include service in country in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  Thus, the Veteran will not be afforded the presumption of exposure to herbicides during service.  Nothing else in the service records establishes that the Veteran was exposed to herbicides during his service.  Moreover, neither hypertension nor retinopathy or glaucoma is one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Consequently, the Board finds that the Veteran is not entitled to service connection for hypertension or an eye disability on a presumptive basis.  

The Board will now consider whether service connection is warranted for hypertension, glaucoma, or retinopathy on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension or an eye disability and his period of active service.  The earliest medical evidence of a diagnosis of hypertension was in January 2007 and the first evidence of any eye disorder (background diabetic retinopathy) was in February 2007.  Consequently, the earliest indication of a diagnosis of hypertension and an eye disorder came in 2007, almost thirty years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of hypertension and an eye disability is also evidence that weighs against the Veteran's claims. 

The evidence does not show competent evidence of a relationship of the Veteran's hypertension or an eye disability and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's hypertension or an eye disability is related to his period of service or that hypertension manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).

Finally, the Board has determined that service connection for hypertension and an eye disability is not warranted on a secondary basis.  The evidence of record suggests that the Veteran's ophthalmic complications are related to diabetes mellitus.  However, as service connection has not been granted for diabetes mellitus, service connection for hypertension and an eye disability is not warranted secondary to a service-connected disability, as the claimed underlying disability of diabetes mellitus is not service-connected.  

Although the Veteran contends that he has hypertension and an eye disability related to his active service, specifically to exposure to herbicides in service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the hypertension or an eye disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his hypertension and an eye disability being related to exposure to herbicides in service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had hypertension or an eye disability during service or hypertension within a year of separation from service, and the file does not contain competent evidence linking hypertension or any eye disability to service, including exposure to herbicides.  There is also no lay evidence of any continuity of symptomatology between active service and the Veteran's current diagnoses.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for hypertension and an eye disability, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).







ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for hypertension, to include as due to exposure to herbicides or secondary to a service-connected disability, is denied.

Entitlement to service connection for an eye disability, including glaucoma and retinopathy, to include as due to exposure to herbicides or secondary to a service-connected disability, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


